USCA4 Appeal: 22-6484      Doc: 12         Filed: 10/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6484


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        WALTER EMORY MORSLEY,

                                     Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:08-cr-00401-RDB-3)


        Submitted: September 27, 2022                                 Decided: October 13, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Walter Emory Morsley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6484         Doc: 12     Filed: 10/13/2022    Pg: 2 of 2




        PER CURIAM:

              Walter Emory Morsley appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. The district court concluded that

        Morsley did not establish extraordinary and compelling circumstances and that, even if he

        had, application of the 18 U.S.C. § 3553(a) factors did not warrant release. We review a

        district court’s order granting or denying a compassionate release motion for abuse of

        discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of

        review), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and conclude

        that the district court did not abuse its discretion in denying Morsley’s compassionate

        release based upon its weighing of the applicable 18 U.S.C. § 3553(a) factors. See United

        States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021). We therefore affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2